DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 9/7/2022 is insufficient to overcome the rejection of claims 1-10 and 12-20 based upon the Katz 102 rejection and 103 rejections of Katz in view of Brockway and Katz in view of John as set forth in the last Office action because: the Ramchandani Declaration states in section 15 “ the quantitative hypercube output is used as a score to identify subjects deemed to be apnea-afflicted.  Section 16 of the declaration references specific example provide in Paragraphs [0050]-[0073] of Katz.  The declaration states “Katz teaches only two features associated with apnea, there is no teaching or suggestion in Katz of how to identify a combination of measurements that is diagnostic or how one might find a diagnostic combination to determine a cardiac dysfunction. The methodology disclosed in Katz cannot detect a cardiac dysfunction, let alone derive an indicator that shows a location of the cardiac dysfunction.”   The declaration identifies the same deficiencies in the 103 rejections. 
 	A review of Katz discloses in: 		Paragraph [0067] which is cited in the declaration discloses “[f]or data processing of cardio-respiratory physiological variables, three-dimensional embeddings worked successfully for our purposes.”  
 		The abstract discloses a method of identifying a disease of a patient.  
 		Paragraph [0003] discloses “The present invention relates generally to the diagnostic of respiratory, cardiac, cardio-respiratory, and neurophysiological diseases, and more specifically it relates to an apparatus and method for determining sleep apnea.
 		Paragraph [0009] discloses obtaining “from one-dimensional scalar time series measurements from one or a number of physiologic variables such as nasal pressure, nasal temperature, chest-wall and abdomen expansion and contraction, ECG (emphasis added), EEG, EMG, etc. Primarily, the present invention relates to the measurement of nasal pressure for identifying sleep apnea, but the methodology has wide-ranging applicability to other areas of medicine beyond respiratory physiology, such as neuroscience (EEG, EMG) and cardiology (heart rate, ECG) (emphasis added).” 		Paragraph [0010] states “[t]he nonlinearly processed time series provide clinical markers for the diagnosis and screening of patients subject to respiratory, cardiac, and other physiological dysfunctions.” 		Claims 17 and 18 discloses collecting data of at least one cardio-respiratory function of the patient over time, wherein the disease is one of cardiac disease, or cardio-respiratory disease. 		Paragraph [0019] discloses “constructing the phase-space may include creating a multi-dimensional set of vectors. The creation of the set of vectors may include selecting a delay parameter and an embedding dimension. The delay parameter may be about 15 for a three dimensional set of vectors. The embedding dimension may be in the range of approximately 3 to about 6.”  Figure 6 illustrates a Kahuna cube of a normal patient and Figure 7 illustrates a Kahuna cube of a sick patient.
 	The evidence provided in the declaration is mostly directed to the embodiment shown of nasal pressure data and apnea. However, this is insufficient to overcome the teachings of Katz as a whole, the cited portions of Katz (e.g. Paragraph [0067]) disclose other uses besides nasal pressure data; and introduces a use for data processing of cardio-respiratory physiological variables. Katz as a whole is not limited to apnea and provides explanation of using the method for obtaining one-dimensional ECG data to generate a 3-D phase space plot displaying an indicator of cardiac disease. The declaration does not provide additional factual evidence to support the opinion that Katz cannot detect a cardiac dysfunction. In fact, Katz discloses obtaining one dimensional ECG data to determine an indicator of cardiac disease. 
 	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence fails to outweigh the evidence of anticipation or obviousness.
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
The Ramchandani Declaration is not persuasive for the reasons identified above.  In addition as previously discussed Katz in Paragraph [0003] discloses: 
 	“The present invention relates generally to the diagnostic of respiratory, cardiac, cardio-respiratory, and neurophysiological diseases”
Therefore, Katz is teaching and suggesting diagnostic of cardiac diseases. In Paragraph [0009] Katz discloses obtaining one-dimensional scalar time series measurements such as ECG. Paragraph [0010] discloses that “the nonlinearly processed time series provide clinical markers for the diagnosis and screening of patients subject to respiratory, cardiac, and other physiological dysfunctions”. Paragraph [0016] discloses the disease to be identified include cardiac disease and claims 17 and 18 are directed to a method for identifying a disease of a patient, wherein the diseases is cardiac disease.  Claim 19 includes the data collected is electrocardiogram (ECG) data.  Paragraph [0037] discloses the screening and diagnostic device and method of the present invention apply nonlinear dynamical systems techniques not only to sleep apnea, but also to cardiological applications.  Therefore, Applicant’s arguments that Katz is used to identify sleep apnea and that there is no teaching or suggestion to determine an indicator of cardiac dysfunction is not persuasive.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8, 13, 14, 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Katz et al (US Publication 2006/0107954).
Referring to Claims 1 and 14, Katz et al teaches a system for detecting a cardiac dysfunction (e.g. Paragraph [0003] discloses diagnostic of cardiac diseases) using a computing device (e.g. Paragraphs [0022] and [0088] discloses using a computer), comprising: one or more processors (e.g. Paragraphs [0022] and [0088]); a memory having instructions stored thereon, wherein execution of the instructions by the one or more processors (e.g. Paragraph [0022]), cause the one or more processors to: receive only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses obtaining one-dimensional time series measurement from one physiologic variable); construct multi-dimensional electrophysiological data from the only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses using higher dimension phase –space construction on the one-dimensional measurement and Paragraphs [0019] and [0053] discloses creating a multi-dimensional set of vectors when constructing the phase-space); define a phase space system/model from the multi-dimensional electrophysiological data (e.g. Paragraphs [0009] and [0019]); detect the cardiac dysfunction from the phase space system/model (e.g. Paragraphs [0010] and [0037] discloses using the phase-space dynamics for diagnosing cardiac dysfunctions); generate a 3-D phase space plot that displays an indicator of the cardiac dysfunction (e.g. Paragraphs [0010], [0019], [0022], [0079] and [0080] and Figures 6-8).
Referring to Claims 3 and 16, Katz et al teaches the claimed system, wherein the one-dimensional electrophysiological data comprises at least one cardiac cycle (e.g. Paragraphs [0009], [0012] and [0017] teaches collecting ECG for 15 to 20 minutes).

Referring to Claim 4, Katz et al teaches the system of claim 3, wherein the cardiac cycle corresponds to a vector sum of electrical activation of the heart (e.g. Paragraphs [0009], [0012] and [0017]).

Referring to Claim 5, Katz et al teaches the system of claim 4, wherein the instructions to detect the cardiac dysfunction from the phase space system further cause the one or more processors to: use variables from an N dimensional space-time information to determine feature vectors (e.g. Paragraphs [0019] and [0074] discloses creation of vectors and sets an example with three dimensional set of vectors); correlate the feature vectors with attributes that are associated with the cardiac dysfunction (e.g. Paragraph [0075]).

Referring to Claim 6, Katz et al teaches the system of claim 5, wherein the instructions to correlate use one or more machine learning algorithms (e.g. Paragraphs [0075-0076]).

Referring to Claim 7, Katz et al teaches the system of claim 6, wherein the one or more machine learning algorithms includes a genetic algorithm mediated map generation or artificial neural network (e.g. Paragraphs [0075-0076]).

Referring to Claim 8, Katz et al teaches the system of claim 5, further comprising instructions to cause the one or more processors to: divide the N dimensional space-time information into a predetermined number of regions; determine a density of a time series of each region; use the density of each region in the step of correlating (e.g. Figures 6 and 7 and Paragraphs [0075] and [0079]).
Referring to Claim 13, Katz et al teaches the system of claim 1, further comprising instructions that cause the one or more processors to receive the one-dimensional electrophysiological data from one of a one-dimensional recorder, an implantable telemeter, a smartphone, a smart handheld consumer device, a smart watch, a perfusion sensor, and clothing embedded with biometrics sensors (e.g. Paragraph [0009].  The examiner notes that a one-dimensional recorder, an implantable telemeter, a smartphone, a smart handheld consumer device, a smart watch, a perfusion sensor, and clothing embedded with biometrics sensors are functionally recited and the claim as currently written does not require one of these structures, but a processor that includes instructions to obtain data).

Referring to Claim 17, Katz et al teaches the system of claim 14, wherein the model is created using a modified matching pursuit (MP) algorithm (e.g. Paragraph [0075]).

Referring to Claim 18, Katz et al teaches the system of claim 17, wherein the model is linked to space-time densities (e.g. Paragraph [0075]).

Referring to Claim 19, Katz et al teaches the system of claim 14, wherein the cardiac dysfunction is at least one of disease states, cardiac structural defects, functional cardiac deficiencies induced by teratogens and toxic agents, pathological substrates, conduction delays and defects, and ejection fraction (e.g. abstract, Paragraphs [0008], [0012], [0016], and [0037]).

Referring to Claim 20, Katz et al teaches the system of claim 14, wherein the cardiac dysfunction is detected using at least one machine learning algorithm (e.g. Paragraphs [0075-0076]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al (US Publication 2006/0107954) in view of Brockway et al (US Patent 9,414,758).
Referring to Claims 2 and 15, Katz et al teaches the claimed system, wherein the instructions to construct multi-dimensional electrophysiological data further cause the one or more processors to: take fractional derivatives of the one-dimensional electrophysiological data to construct the multi-dimensional electrophysiological data (e.g. Paragraph [0019]).  However, Katz et al does not explicitly disclose the one or more processors denoise the one-dimensional electrophysiological data to generate denoised one-dimensional data; remove a baseline of the denoised one-dimensional electrophysiological data.
 	Brockway et al teaches that it is known to use a signal processing in a microprocessor to process the ECG signal and remove baseline wander and other noise to produce a denoised ECG signal as set forth in Column 10 lines 50-53 to provide improved clinical diagnostic by removing noise that could potentially lead to the false positive detections.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Katz et al, with a signal processing in a microprocessor to process the ECG signal and remove baseline wander and other noise to produce a denoised ECG signal as taught by Brockway et al, since such a modification would provide the predictable results of improved clinical diagnostic by removing noise that could potentially lead to the false positive detections.
Claims 9, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz et al (US Publication 2006/0107954) in view of John (US Publication 2007/0142874).
Referring to Claim 9, Katz et al teaches a system for detecting a cardiac dysfunction (e.g. Paragraph [0003] discloses diagnostic of cardiac diseases) using a computing device (e.g. Paragraphs [0022] and [0088] discloses using a computer), comprising: one or more processors (e.g. Paragraphs [0022] and [0088]); a memory having instructions stored thereon, wherein execution of the instructions by the one or more processors (e.g. Paragraph [0022]), cause the one or more processors to: receive only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses obtaining one-dimensional time series measurement from one physiologic variable); construct multi-dimensional electrophysiological data from the only one-dimensional electrophysiological data (e.g. Paragraph [0009] discloses using higher dimension phase –space construction on the one-dimensional measurement and Paragraphs [0019] and [0053] discloses creating a multi-dimensional set of vectors when constructing the phase-space); define a phase space system/model from the multi-dimensional electrophysiological data (e.g. Paragraphs [0009] and [0019]); detect the cardiac dysfunction from the phase space system/model for use in determining a risk score (e.g. Paragraphs [0010] and [0037] discloses using the phase-space dynamics for diagnosing cardiac dysfunctions); generate a 3-D phase space plot that displays an indicator of cardiac dysfunction (e.g. Paragraphs [0010], [0019], [0022], [0079] and [0080] and Figures 6-8).  However, Katz et al does not disclose applying therapy and comparing obtained scores from before and after therapy to determine a utility of the patient therapy. 	John teaches that it is known to evaluate therapy parameters compared to baseline condition and the program that improved the score relative to baseline is used for subsequent treatment to the heart as set forth in Paragraphs [0121], [0126], [0129] and [0145] to provide improved therapeutic benefit by identification of treatment parameters to treat cardiac disorders (e.g. Paragraph [0005].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Katz et al, with evaluate therapy parameters compared to baseline condition and the program that improved the score relative to baseline is used for subsequent treatment to the heart as taught by John, since such a modification would provide the predictable results of improved therapeutic benefit by identification of treatment parameters to treat cardiac disorders.

Referring to Claim 10, Katz et al in view of John teaches the system of claim 9, wherein the cardiac dysfunction is at least one of disease states, cardiac structural defects, functional cardiac deficiencies induced by teratogens and toxic agents, pathological substrates, conduction delays and defects, and ejection fraction (e.g. abstract, Paragraphs [0008], [0012], [0016], and [0037]).

Referring to Claim 12, Katz et al in view of John teaches the system of claim 9, wherein the indicator is a complex subharmonic frequency (CSF) trajectory that is associated with the cardiac dysfunction (e.g. Paragraphs [0011] and [0068]).
Terminal Disclaimer
The terminal disclaimer filed on 4/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,289,150; 9,408543; 9,968,265; and 10,441,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792